FILED

UNITED sTATEs DISTRICT CoURT AUG 1 f» 2017

FOR THE DISTRICT OF COLUMBIA § l
Clerk, U.S. Dlstnct & Bankruptcy

Courts for the District of Co|umbia

 

UNITED STATES OF AMERICA
v. Criminal Case No. 17-150 (RCL)

BUTCH ALEXANDER,
Defendant.

VVVVVVVVVV

 

MEMORANDUM OF FINDINGS OF FACT AND STATEMENT OF REASONS IN
SUPPORT OF ORDER OF PRETRIAL DETENTION

I. INTRODUCTION

Defendant Butch Alexander is charged in a four-count indictment that features one count
of Unlawful Possession with Intent to Distribute 28 Grams or More of Cocaine Base, in violation
of 21 U.S.C. § 84l(a)(l) and 841(b)(l)(B)(iii); one count of Unlawful Possession With Intent to
Distribute Cocaine, in violation of 21 U.S.C. § 841 (a)(l) and 841 (b )(1 )(C); one count of
Unlawful Possession of a Firearm and Ammunition by a Person Convicted of Crime Punishable
by Imprisonment for a Term Exceeding One Year, in violation of Title 18 U.S.C. § 922(g)(l );
and one count of Using, Carrying, and Possessing a Firearm During a Drug Trafficking Offense,
in violation of Title 18 U.S.C. § 924(c)(l). The indictment also includes a criminal forfeiture
allegation for $1,656, pursuant to 21 U.S.C. § 853(a), if convicted of either Count One or Count
Two; and another for certain guns and ammunition, pursuant to 18 USC § 924(d) and 28 U.S.C.
§ 2461 (c), if convicted of either Count Three or Count Four.

At arraignment on August 9, 2017, the Government made an oral motion for temporary
detention of Mr. Alexander. The Court granted the motion for a three-day hold and set a

detention hearing for August 14. This Court held the detention hearing on that date. Upon

 

consideration of the Government’s Memorandum for Pretn`al Detention [2] and the oral
representations of both parties at the detention hearing, Mr. Alexander was ordered held without
bond pursuant to 18 U.S.C. § 3142(f)(1), Subsections (C), (D), and (E). The findings of fact and

statement of reasons in support of the Order of Detention are set forth below.

II. LEGAL STANDARD

The Bail Reforrn Act, 18 U.S.C. § 3141 et seq., provides that a defendant may be
detained pending judicial proceedings where the government carries its burden of establishing
that “no condition or combination of conditions will reasonably assure the appearance of the
person as required and the safety of any other person and the community.” Id. at § 3142(e), (t).
The government must first establish one of the predicates: (l) that, beyond a preponderance of
the evidence, defendant poses a risk of tlight, Um`ted States v. Xulam, 84 F.3d 441, 443 (D.C.
Cir. 1996); or (2) that, by clear and convincing evidence, defendant has been shown to pose a
risk to the Safety of any person or the community. 18 U.S.C. § 3142(f); Unitea’ States v. Peralta,
849 F.2d 625, 626 (D.C. Cir. 1988). The Court must then determine that the same evidence
leads to the conclusion that no condition or conditions of release Will reasonably protect against
the risk that has been found.

“In determining whether the release of the defendant would endanger the community, the
court must consider any available information concerning [l] the nature and circumstances of the
offense charged, including whether the offense is a crime of violence or involves a narcotic drug;
[2] the weight of the evidence against the person; [3] various personal information including
character, employrnent, past conduct, and so on; and [4] the nature and seriousness of the danger

to any person or the community that would be posed by the person’s release.” Um`zea' States v.

Smith, 79 F.3d 1208, 1209 (D.C. Cir. 1996) (internal quotations omitted) (citing 18 U.S.C. §
3 142(g)).

There is a presumption that a defendant should be detained before trial if the court finds
probable cause to believe that a defendant committed “an offense for which a maximum term of
imprisonment is ten years or more [as] prescribed in the Controlled Substances Act,” or an
offense under 18 U.S.C. § 924(c). 18 U.S.C. § 3142(e)(3). The Court “may rely on a grand jury
indictment to establish probable cause for the purposes of triggering the rebuttable presumption
of section 3142(e).” United States v. Williams, 903 F.2d 844 (D.C. Cir. 1990). The court will
“presume[] that no condition or combination of conditions Will reasonably assure the appearance
of the person as required and the safety of the community.” Id. § 3142(e)(3). A defendant may
rebut this presumption if he offers “credible evidence” to the contrary. Id.; United States v.

Alatl`she, 768 F.2d 364, 371 (D.C. Cir. 1985).

III. DISCUSSION

The grand jury’s indictment, “fair upon its face,” furnishes probable cause to believe that
the Mr. Powell committed the acts that constitute this offense. See Gerstein v. Pugh, 420 U.S.
103, 117 n.19 (1975); Williams, 903 F.2d 844. This creates a presumption of pretrial detention.

The Government proffers that Mr. Alexander was arrested by police officers responding
to a call reporting a man, matching Mr. Alexander’s description, in a red Mustang, carrying a
gun. Offlcers found Mr. Alexander sleeping alone in his car (a red Mustang, registered to Mr.
Alexander) near the location the caller indicated the suspect would be. Officers spotted What
appeared to be illegal narcotics in the vehicle, andrequested a gun recovery dog, whoalerted at

the rear of the vehicle, and then in the console area of the car. Offlcers recovered a loaded Smith

& Wesson .40 caliber handgun from in between the driver’s seat and center console of the
vehicle, along with several bags of drugs, a digital scale, several individual plastic Zip-lock bags,
and approximately $1,656.00 in cash elsewhere in the car. The officers’ entire interaction with
Mr. Alexander, and subsequent search of his car, were recorded on video, with audio, on cameras
worn by the responding officers Mr. Alexander has a history of criminal conduct, including
multiple felony convictions related to the distribution of cocaine in multiple jurisdictions, and
was arrested while on pre-trial release in separate matters stemming from charges in two
different jurisdictions

In response, Mr. Alexander argues that there is no evidence he knew the contents of the
car, that he was cooperative with the police officers at the scene, that he did not brandish the
Weapon that was found in the vehicle, and that, in the two months since his arrest, the
government has failed to develop any forensic evidence tying him to the gun or the drugs found
in the car. The government has not produced the body-camera video of the events leading up to
Mr. Alexander’s arrest, which could present grounds for a motion to suppress the evidence
recovered at the scene. Further, the photographs the government attached as exhibits to its
memorandum in support of pre-trial detention do not show the location in the car where the items
were supposedly found. The defense argued that the defendant lives with his mother
approximately five blocks from the courthouse, and that the Court could fashion conditions,
including a curfew and weekly reporting to pre-trial services, which would ensure the

defendant’s presence for trial.

IV. FINDINGS OF FACT

Upon consideration of the factors enumerated at § 3142(g) of the Bail Reform Act, the
Court finds by clear and convincing evidencel that Mr. Alexander has been shown to pose a risk
to the safety of the community, and no condition or conditions of release would reasonably
protect against that risk. First, the Court finds that the nature and circumstances of the offenses
clearly indicate that Mr. Alexander possessed large quantities of dangerous illegal narcotics in
the D..C area, as well as materials used to distribute them.' The drugs were found in Mr.
Alexander’s own car, in which he Was sitting by himself; no evidence on the record suggests
they may have belonged to anyone else. Second, the strength of the evidence against Mr.
Alexander, which includes drug residue on the recovered digital scale, and video recordings of
the arresting officers’ interaction with Mr. Alexander and their search of his vehicle, is quite
strong. Third, the Court finds that Mr. Alexander’s release would pose a serious danger to the
community The sale of narcotics (which also necessitates the coming into possession of
narcotics as a precondition) is an inherently dangerous activity, and Mr. Alexander poses a
danger to the community through his cocaine distribution The fact that Mr. Alexander was
armed with a loaded .40 caliber handgun while possessing drugs for distribution and a large
amount of cash further underscores his danger to the community. The gun was found unsecured
and directly next to Mr. Alexander’s seat in his vehicle, well within reach. Further, Mr.
Alexander’s being otherwise unemployed, and his history of convictions for selling drugs
indicate that drug sales are his primary means of income. Finally, Mr. Alexander’s criminal

history indicates that he has been engaging in narcotics-related transactions with relative

 

l The Court is crediting the evidence and representations of the government for the purposes of the present detention
determination, but notes that certain items of evidence remain subject to challenge at a future suppression hearing.

5

 

 

frequency for many years, and that the conditions two other jurisdictions imposed in exchange
for releasing him pending trial were not sufficient to deter him from continuing to engage in his
dangerous and illegal activities. The defense has failed to rebut the presumption that no

condition or combination of conditions can reasonably assure the safety of the community.

V. CONCLUSION

On the basis of the foregoing findings of fact and reasons, Mr. Alexander will be held

without bond pursuant to the August 14 Order of Detention.

@C. w r//¢ //1

RoY©i-; C. LAMBERTH Dare
United States District Court